

FORBEARANCE
TO
LOAN AND SECURITY AGREEMENT
WITH LIMITED WAIVER


This Forbearance to Loan and Security Agreement with Limited Waiver (this
“Agreement”) is entered into this 28th day of March, 2015, by and between
Silicon Valley Bank (“Bank”) and Ikanos Communications, Inc., a Delaware
corporation (“Ikanos US”) and Ikanos Communications (Singapore) Private Limited
(registration no. 20072041W), a company incorporated under the laws of Singapore
and a wholly-owned Subsidiary of Ikanos US (“Ikanos Singapore”, each a
“Borrower” and together with Ikanos US, the “Borrowers”).


RECITALS
A.    Bank and Borrowers have entered into that certain First Amended Loan and
Security Agreement dated as of October 7, 2014, as amended by that certain
Amendment No. 1 to First Amended and Restated Loan and Security Agreement and
Limited Waiver by and between Bank and Borrowers dated as of March 18, 2015 (as
the same may from time to time be amended, modified, supplemented or restated,
the “Loan Agreement”). Bank has extended credit to Borrowers for the purposes
permitted in the Loan Agreement.
B.    Borrowers acknowledge that they anticipate they may fail to comply with
the covenant under Section 6.7(a) (Adjusted Quick Ratio) of the Loan Agreement
for the month ended March 29, 2015 (the “March AQR Covenant”).
C.    To the extent an Event of Default based on a failure to meet the March AQR
Covenant occurs, Borrowers have requested that Bank forbear from exercising its
rights and remedies against Borrowers with respect to the March AQR Covenant
during the Forbearance Period (as defined in Section 2.1 below). Although Bank
is under no obligation to do so, Bank is willing to forbear from exercising its
rights and remedies against Borrowers with respect to the March AQR Covenant
through the Forbearance Period on the terms and conditions set forth in this
Agreement, so long as Borrowers comply with the terms, covenants and conditions
set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Loan Agreement.
2.    Forbearance.
2.1    Forbearance Period. Subject to all the terms and conditions set forth
herein, Bank shall forbear from filing any legal action or instituting or
enforcing any rights and



--------------------------------------------------------------------------------



remedies it may have against Borrowers related to the March AQR Covenant from
the Forbearance Effective Date (as defined in Section 10) until the date (the
“Forbearance Termination Date”) which is the earliest to occur of (a) April 30,
2015, (b) the date upon which the Borrowers meets all conditions to the Waiver
pursuant to Section 6 hereof (in which case the March AQR Covenant shall be
waived), (c) the failure after the date hereof of Borrowers to comply with any
of the terms or undertakings of this Agreement, (d) the occurrence after the
date hereof of any Event of Default (other than failure to meet the March AQR
Covenant), (e) the occurrence of any further material adverse change to the
business, assets, financial condition, or prospects of Borrowers (other than
failure to meet the March AQR Covenant), and (f) the date that Borrowers join
in, assist, cooperate, or participate as an adverse party or adverse witness in
any suit or other proceeding against Bank relating to the Obligations in
connection with or related to any of the transactions contemplated by any of the
other Loan Documents. Except as expressly provided herein, this Agreement does
not constitute a waiver or release by Bank of any Obligations or of any existing
Event of Default or Event of Default which may arise in the future after the
date of execution of this Agreement. If Borrowers do not comply with the terms
of this Agreement, Bank shall have no further obligations under this Agreement
and shall be permitted to exercise at such time any rights and remedies against
Borrowers as it deems appropriate in its sole and absolute discretion. Borrowers
understand that Bank has made no commitment and is under no obligation
whatsoever to grant any additional extensions of time at the end of the
Forbearance Period. The time period between the Forbearance Effective Date and
the Forbearance Termination Date is referred to herein as the “Forbearance
Period.”
3.    Limitation of Forbearance.
3.1    This Agreement is effective for the purposes set forth herein and shall
be limited precisely as written and shall not be deemed to (a) be a consent to
any amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.
3.2    This Agreement shall be construed in connection with and as part of the
Loan Documents, and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents are hereby ratified and
confirmed and shall remain in full force and effect.
4.    Acknowledgements; Covenants. Borrowers acknowledge and covenant that they
shall deliver on or before April 30, 2015 a preliminary compliance certificate
for the reporting period ended April 26, 2015.
5.    Representations and Warranties. Borrowers represent and warrant to Bank as
follows:
5.1    (a) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and



--------------------------------------------------------------------------------



correct as of such date), and (b) no Event of Default (other than failure to
meet the March AQR Covenant) has occurred and is continuing;
5.2    Borrowers have the power and authority to execute and deliver this
Agreement and to perform their obligations under the Loan Agreement;
5.3    The organizational documents of Borrowers delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
5.4    The execution and delivery by Borrowers of this Agreement and the
performance by Borrowers of their obligations under the Loan Agreement have been
duly authorized by all necessary action on the part of Borrowers;
5.5    The execution and delivery by Borrowers of this Agreement and the
performance by Borrowers of their obligations under the Loan Agreement do not
and will not contravene (a) any law or regulation binding on or affecting
Borrowers, (b) any contractual restriction with a Person binding on Borrowers,
(c) any order, judgment or decree of any court or other governmental or public
body or authority, or subdivision thereof, binding on Borrowers, or (d) the
organizational documents of Borrowers;
5.6    The execution and delivery by Borrowers of this Agreement and the
performance by Borrowers of their obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on either Borrower,
except as already has been obtained or made; and
5.7    This Agreement has been duly executed and delivered by each Borrower and
is the binding obligation of each Borrower, enforceable against such Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights
6.    Limited Waiver. Subject to the representations and warranties and
covenants of Borrowers herein and upon the terms and conditions set forth in
this Agreement, Bank waives the March AQR Covenant effective upon the
satisfaction of the following conditions precedent:
6.1    Receipt on or before April 30, 2015 by the Borrowers of the Original
Principal Amount under the September 29, 2014 Loan and Security Agreement by and
between Alcatel-Lucent USA, Inc. and Ikanos US (as amended on December 10,
2014), and remaining subject to the Intercreditor Agreement dated September 29,
2014 by and between Alcatel-Lucent USA, Inc. and Bank;



--------------------------------------------------------------------------------



6.2    Borrowers are in compliance with the Adjusted Quick Ratio covenant for
the month ended April 26, 2015, pursuant to Section 6.7(a) of the Loan
Agreement.
Upon Borrowers meeting the conditions in this Section 6, and with no further
action or notice required by the Bank, the March AQR Covenant shall
automatically be waived; provided, however, in the event that the Borrowers do
not meet the conditions in this Section 6, no waiver shall occur and Borrowers
acknowledge that Bank shall be under no obligation to waive the March AQR
Covenant and Bank shall be permitted to exercise at such time any rights and
remedies against Borrowers as it deems appropriate in its sole and absolute
discretion.


7.    Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Agreement is not a novation and the
terms and conditions of this Agreement shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Agreement and the terms of such
documents, the terms of this Agreement shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired.
8.    Integration. This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.
9.    Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
10.    Conditions to Effectiveness. This Agreement shall be deemed effective
upon (the date of the satisfaction of such conditions precedent referred to
herein as the “Forbearance Effective Date”): (a) the due execution and delivery
to Bank of this Agreement by each party hereto, (b) payment by Borrowers of all
Bank Expenses (including all reasonable attorneys’ fees and reasonable expenses)
incurred through the date of this Agreement; and (c) payment by Borrowers of a
forbearance fee of $5,000.
11.    Miscellaneous.
11.1    This Agreement shall constitute a Loan Document under the Loan
Agreement; the failure to comply with the covenants contained herein shall
constitute an Event of Default under the Loan Agreement; and all obligations
included in this Agreement (including, without limitation, all obligations for
the payment of principal, interest, fees, and other amounts and expenses) shall
constitute obligations under the Loan Agreement and be secured by the
Collateral.



--------------------------------------------------------------------------------



11.2    Each provision of this Agreement is severable from every other provision
in determining the enforceability of any provision.
12.    Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of California.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.


IKANOS COMMUNICATIONS, INC.,
a Delaware corporation
By:        /s/ DENNIS BENCALA    
    Name: Dennis Bencala
    Title: Chief Financial Officer
IKANOS COMMUNICATIONS SINGAPORE PRIVATE LIMITED (registration no. 200702041W),
a company incorporated under the laws of Singapore
By:        /s/ DENNIS ANTHONY BENCALA    
    Name: Dennis Anthony Bencala
    Title: Director







[Signature Page to Forbearance]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
SILICON VALLEY BANK,
a California banking corporation
By:        /s/ MARK HARRIS    
    Name: Mark Harris
    Title: Managing Director

[Signature Page to Forbearance]